El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El 27 de enero de 1941, el demandado José González Mercado acometió y agredió con un revólver al demandante Luis Calero, infiriéndole dos heridas de bala en el muslo izquierdo. Calero radicó una demanda ante la Corte de Distrito de Agua-dilla, en reclamación de los daños y perjuicios que había su-frido como consecuencia de dichas heridas. Alegó el deman-dante que él se encontraba en su finca cuando inesperada-mente se presentó el demandado y le hizo tres disparos con la intención de matarle.
El demandado contestó negando específicamente todos y cada uno de los hechos de la demanda; y como defensa especial alegó, que los daños sufridos por el demandante no fueron causados por culpa, negligencia o intención criminal de parte del demandado y sí como consecuencia de la propia culpa del demandante.
La corte inferior dictó sentencia a favor del demandante por la suma de $1,750, más $300 por honorarios de abogado, y las costas.
El demandado apelante alega que la corte sentenciadora erró al apreciar la prueba; al declarar que las lesiones re-cibidas por el demandante fueron causadas por actos.culpa-bles, criminales y negligentes del demandado; y al condenar al demandado al pago de honorarios.
Hemos examinado la evidencia sometida por ambas par-tes. La del demandante demuestra que en el día de autos y en el sitio en que la finca del demandante colinda con la del demandado, se entabló una discusión entre ambos colin-dantes con respecto al sitio en que deberían colocarse los -es-peques que por orden del demandado se estaban colocando *575allí para marcar la colindancia; que el demandado acometió al demandante con nn bastón, pero no logró alcanzarle por haber el demandante saltado hacia atrás; qne acto seguido el demandado sacó el revólver que portaba e hizo tres dispa-ros al demandante, quien se encontraba como a ocho pies de distancia, hiriéndole en el muslo y cadera izquierdos; que el tercer disparo lo hizo el demandado cuando ya el deman-dante estaba en el suelo, herido; que durante todo ese tiempo el demandante estaba desarmado; y que entre el demandante, quien se encontraba dentro de su finca y el demandado, que estaba en la suya, mediaba una cerca de maya y un pelo de alambre.
• La prueba del demandado tendió a demostrar que du-rante la discusión el demandante Luis Calero tenía una daga en la mano y en actitud hostil; que el demandado le dijo: “pues mira, los espeques no los mando a quitar”, y el de-mandante le contestó: “es que usted es un kaiser”, a lo que el demandado replicó: “y tú eres un parejero”; que enton-ces el demandante alzó la daga y le tiró al demandado, y éste saltó hacia atrás y le hizo el primer disparo, haciéndole el segundo al ver que el demandante continuaba avanzando.
El evidente conflicto que existe entre la prueba del de-mandante y la del demandado fué resuelto por la corte sen-tenciadora a favor del primero, expresándose así:
“Los hechos esenciales de la demanda en cuanto a la ocurrencia de los hechos quedaron completamente incontrovertidos. En cuanto a cómo se iniciaron y desarrollaron los hechos el demandado y sus testigos trajeron una versión distinta a la del demandante y los suyos, pero la corte no le dió crédito a dicho demandado ni a su testigo, y por el contrario le concede crédito absoluto a la evidencia de la parte aetora.”
Siendo la prueba del demandante, a la que concedió ab-soluto crédito el tribunal inferior, suficiente a nuestro juicio para sostener la sentencia recurrida, y no habiéndose impu-tado a la corte sentenciadora pasión, prejuicio o parcialidad en la apreciación de la evidencia, es nuestro deber declarar *576que el primer alegado error no fné cometido. Tampoco se cometió el segundo, qne es prácticamente nna repetición del primero.
La corte inferior no abusó de su discreción al imponer al demandado el pago de los honorarios del abogado de la parte actora, basándose en la temeridad del demandado. Tampoco hizo mal nso de ella al apreciar la cuantía de los daños y al fijar en $300 el importe de los honorarios. La sentencia, gibe consideramos justa y razonable, debe ser con-firmada.